United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Graham Patent Law
P.O. Box 451
Rockwood ON N0B 2K0 CA CANADA
In re application of	                                       :	
GLEESON, BRYAN MICHAEL   et al.	   	:   DECISION ON PETITION 
              	                                                                      :   UNDER 37 CFR § 1.181
Application No. 15/947,736	                                        :
Filed:  04/06/2018					   
For:  	LEDGER UPDATE NETWORK AND METHOD OF UPDATING A LEDGER



This letter is responsive to the petition filed on December 16, 2021 under 37 CFR 1.181 requesting withdrawal of the final Office action mailed on September 16, 2021.

The petition is DISMISSED.


BACKGROUND

On September 16, 2021, a final Office action was mailed.
On November 16, 2021, an after final response was filed.
On December 10, 2021, an advisory action was mailed
On December 16, 2021, a notice of appeal and pre-appeal conference request was filed.
On December 16, 2021, the instant petition was filed.



RELEVANT RULES, STATUTES AND GUIDELINES

Relevant portions of the patent rules recite the following:

37 CFR 1.181(a)(1) states:
(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a which is not subject to appeal to the Patent Trial and Appeal Board or to the court

37 CFR 1.181(f) states:
(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.

37 CFR 41.31(a)(1) states:
(a) Who may appeal and how to file an appeal An appeal is taken to the Board by filing a notice of appeal.
(1) Every applicant, any of whose claims has been twice rejected, may appeal from the decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1)  within the time period provided under § 1.134  of this title for reply.

37 CFR 41.31(a)(1) states:
(1) Every applicant, any of whose claims has been twice rejected, may appeal from the 
decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply. 



DISCUSSION AND ANALYSIS

Applying the plain language of 37 CFR 41.31(a)(1), the filing of a notice of appeal is considered an “appeal from the decision of the examiner to the Board”. 37 CFR 1.181(a)(1) states that applicant may petition to the Director any action or requirement by the examiner which is not subject to appeal by the Board. Since applicant filed a notice of appeal on December 16, 2021, the request to withdraw finality of the Office action mailed September 16, 2021 is considered moot. Therefore, the request to withdraw finality of the Office action mailed September 16, 2021 is dismissed.

Furthermore, the petition filed December 16, 2021 is more than two months from the final Office action mailed September 16, 2021. In view of 37 CFR 1.181(f), the petition filed December 16, 2021 is untimely and the request to withdraw finality is dismissed.



Applying the plain language of 37 CFR 1.181(a)(1), it is clear that petitioners’ arguments will not support the requested relief because the relief requested is simply not the type of relief that can be obtained by petition. The issue presented by petitioners are clearly directed to the propriety of the rejections of the claims. The question of whether the interpretation of the applied references qualifies as prior art under 35 U.S.C. 102 or 103 is clearly an appealable issue.

With regard to the examiner’s rejection of the claims, the examiner has taken a substantive position on patentability and the resolution of whether that position is correct or not is a matter for appeal. If the Office action is correct on the merits then it is correct, if not, it is incorrect, but this issue is one that must be resolved by appeal. Thus, the request for supervisory authority presented in this petition amounts to a request for relief from the examiner’s position.  But such relief is unavailable via petition, because the correctness of the examiner’s position is appealable only.  


CONCLUSION

For the foregoing reasons, the application has been returned to the art unit 3621 to 
consider the pre-appeal conference request filed December 16, 2021. 

Any inquiry surrounding this decision should be directed to Quality Assurance Specialist Marc Jimenez at (571) 272-4530.

In view of the above, the petition is DISMISSED.




/DEBORAH J REYNOLDS/Director of Art Unit 3600                                                                                                                                                                                                        ____________________________
Deborah Reynolds, Director
Patent Technology Center 3600
(571) 272-0734


/MJ/ 01/27/2022